United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fredericksburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0207
Issued: July 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 7, 2017 appellant, through counsel, filed a timely appeal from a
September 27, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally related
to the accepted March 6, 2017 employment incident.
On appeal counsel argues that OWCP erred in denying appellant’s claim as it used the
wrong standard for causation.
FACTUAL HISTORY
On March 6, 2017 appellant, then a 35-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that, on that date, he sustained neck and head injuries when his
postal vehicle was rear-ended by a customer. He stopped work on March 6, 2017 and returned on
March 11, 2017.
On March 6, 2017 appellant was seen at Spotsylvania Regional Medical Center by
Dr. William Durkin, Jr., an examining Board-certified emergency room physician. Dr. Durkin
diagnosed hand sprain, and noted neck and back pain on discharge notes.
In a March 8, 2017 case summary, Dr. Nathar Ansari, a treating Board-certified internist,
diagnosed cervicalgia due to a motor vehicle accident. He related appellant’s history of injury and
noted that appellant complained of aches and pains primarily in the head and neck regions.
Dr. Ansari released appellant to return to work on April 11, 2017.
In a development letter dated April 19, 2017, OWCP advised appellant that the evidence
submitted was insufficient to establish his claim. It requested that he respond to an attached
questionnaire in order to substantiate the factual element of his claim and that he submit additional
medical evidence to establish a diagnosed medical condition causally related to the alleged
March 6, 2017 employment incident. Appellant was afforded 30 days to submit the requested
evidence.
Appellant thereafter submitted the police crash report and an April 17, 2017 case summary
from Dr. Ansari who noted that appellant was seen for back, left arm, and bilateral knee pain
following a motor vehicle accident last month. Dr. Ansari diagnosed a backache due to the motor
vehicle accident.
In a May 1, 2017 report, Dr. Ansari opined that appellant sustained injuries to his back,
upper extremities, and knees due to the March 6, 2017 motor vehicle accident. He noted that
appellant had been seen in the emergency room on the date of the incident and was seen by him
for follow-up visits on March 8 and April 17, 2017. Dr. Ansari opined that, since the March 6,
2017 motor vehicle accident, appellant had been disabled from work due to injuries sustained from
the accident. In a May 5, 2017 case summary, he diagnosed lumbago and cervicalgia, which he
attributed to the motor vehicle accident.
In progress notes dated May 11, 2017, Allison Baldwin, a certified physician assistant,
noted that appellant was involved in a motor vehicle accident on March 6, 2017. She diagnosed
L5-S1 lumbar degenerative disc disease with axial back pain and attributed appellant’s myofascial
sprain/strain symptoms as likely due to the motor vehicle accident. Ms. Baldwin related that
2

review of an x-ray interpretation showed L5-S1 mild degenerative disc disease with no osseous
injury noted.
By decision dated May 22, 2017, OWCP denied appellant’s claim. It found that the
March 6, 2017 incident occurred as alleged, but that he had not submitted medical evidence
diagnosing a condition in connection with the accepted incident.
On May 31, 2017 OWCP received appellant’s request for reconsideration. Appellant
resubmitted the May 11, 2017 report by Ms. Baldwin countersigned by Dr. Raymond Kirchmier,
Jr., a treating Board-certified orthopedic surgeon, and a June 22, 2017 report signed by
Ms. Baldwin and countersigned by Dr. Kirchmier.
In the June 22, 2017 report, Dr. Kirchmier noted that appellant was seen for complaints of
back pain. Medical and injury histories and physical examination findings were detailed.
Dr. Kirchmier diagnosed L5-S1 lumbar degenerative disc disease with axial back pain.
By decision dated July 12, 2017, OWCP modified its prior decision to find that appellant
had submitted medical evidence diagnosing a condition. However, the claim remained denied as
Dr. Kirchmier failed to provide a rationalized opinion explaining how the diagnosed lumbar
condition had been caused or aggravated by the accepted March 6, 2017 employment incident.
On August 21, 2017 appellant requested reconsideration.
An August 15, 2017 magnetic resonance imaging (MRI) scan noted multilevel
degenerative changes without significant overall spinal canal stenosis, C5-6 focal right paracentral
disc osteophyte flattening and indenting ventral cord with C5-7 left paracentral disc osteophyte
causing significant left lateral recess narrowing and likely impacting the left C7 nerve root, and
multilevel neural foraminal stenosis
In August 18, 2017 progress notes, Dr. Robert G. Squillante, a treating Board-certified
orthopedic surgeon, diagnosed lumbar sprain and facet syndrome and cervical disc herniation,
which he attributed to the March 6, 2017 employment-related motor vehicle accident. A physical
examination revealed reduced cervical range of motion, positive Spurling’s sign on the left, no
upper extremity motor or sensory deficits, and tenderness over L3-4 and 4-5 regions.
Dr. Squillante related that appellant continued to be disabled from work.
In an August 18, 2017 duty status report (Form CA-17), Dr. Squillante noted that appellant
was off work for six weeks. Under history of injury, he noted that appellant was rear ended on
March 6, 2017. Dr. Squillante diagnosed cervical herniated nucleus pulposus (HNP) and lumbar
facet syndrome, which he attributed to the March 6, 2017 employment-related motor vehicle
accident.
By decision dated September 27, 2017, OWCP denied modification of its prior decision.
It found that the medical evidence of record was insufficiently rationalized to establish that
appellant’s diagnosed medical conditions were causally related to the accepted employment
incident.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11

3

5 U.S.C. § 8101 et seq.

4

J.O., Docket No. 17-0789 (issued May 15, 2018); C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A.
Contreras, 57 ECAB 364 (2006).
5

J.O., id.; S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

R.M., Docket No. 17-1652 (issued January 5, 2018); B.F., Docket No. 09-0060 (issued March 17, 2009);
Bonnie A. Contreras, supra note 4.
7

R.M., id.; D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8
R.M., supra note 6; C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A.
Contreras, supra note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006)

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted employment-related motor vehicle accident of March 6, 2017.
Appellant has failed to submit a well-rationalized medical opinion indicating that the diagnosed
conditions were causally related to the accepted March 6, 2017 employment incident.
In support of his claim, appellant submitted reports from Dr. Ansari and Dr. Squillante.
Dr. Ansari, in various reports, attributed the diagnosed conditions to the March 6, 2017
employment-related motor vehicle accident. On a March 18, 2017 report he diagnosed cervicalgia,
which he attributed to the motor vehicle accident. In an April 17, 2017 report, Dr. Ansari
diagnosed back ache due to the employment-related motor vehicle accident, while in a May 1,
2017 report he concluded that this motor vehicle accident caused injuries to appellant’s back, upper
extremities, and knees. On May 5, 2017 He diagnosed lumbago and cervicalgia due to the motor
vehicle accident. Dr. Squillante, in an August 18, 2017 progress note, diagnosed lumbar sprain
and facet syndrome and cervical disc herniation due to the March 6, 2017 motor vehicle accident.
In an August 17, 2017 Form CA-17, he diagnosed cervical HNP and lumbar facet syndrome, which
he attributed to the March 6, 2017 employment incident.
The Board finds that, while Dr. Ansari and Dr. Squillante are generally supportive of causal
relationship, they did not provide adequate medical rationale explaining the basis of their opinions
on causal relationship. The opinion of a physician supporting causal relationship must rest on a
complete factual and medical background supported by affirmative evidence, address the specific
factual and medical evidence of record, and provide medical rationale explaining the relationship
between the diagnosed condition and the established incident or factor of employment.12 Neither
physician offered any rationalized medical explanation as to how the accepted employment
incident caused appellant’s diagnosed conditions. As such, their opinions are of limited probative
value.13 The mere fact that a condition arises after an injury and was not present before an injury
is insufficient to support causal relationship.14
The record also contains reports from Dr. Kirchmier dated May 11 and June 22, 2017. In
the May 11, 2017 report, Dr. Kirchmier diagnosed L5-S1 lumbar degenerative disc disease with
axial back pain and opined that the myofascial sprain/strain symptoms were likely due to the motor
vehicle accident. The Board finds that Dr. Kirchmier’s conclusion is speculative. While the
opinion supporting causal relationship does not have to reduce the cause or etiology of a condition
to an absolute certainty, the opinion must not be speculative or equivocal in nature.15
The record also contains a June 22, 2017 report by Dr. Kirchmier and March 6, 2017 report
by Dr. Durkin. Dr. Kirchmier diagnosed L5-S1 lumbar degenerative disc disease with axial back
pain. Dr. Durkin diagnosed neck and back pain and hand sprain. However, in these reports, neither
12

See M.J., Docket No. 17-0725 (issued May 17, 2018); See also Lee R. Haywood, 48 ECAB 145 (1996).

13

See A.B., Docket No. 16-1163 (issued September 8, 2017).

14

See M.J., supra note 12; Michael S. Mina, 57 ECAB 379 (2006).

15

J.S., Docket No. 17-0507 (issued August 11, 2017).

5

Dr. Durkin nor Dr. Kirchmier offered any opinion as to causation. As neither opinion addressed
the cause of appellant’s diagnosed conditions, these reports are insufficient to establish causal
relationship.16
OWCP also received an August 21, 2017 MRI scan in support of his claim. The Board has
previously explained that diagnostic testing is of limited probative value as it fails to provide a
physician’s reasoned opinion on causal relationship between appellant’s work incident and the
diagnosed conditions.17
The record before the Board is without rationalized medical evidence establishing that
appellant sustained cervical and lumbar conditions causally related to the accepted March 6, 2017
work incident. OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report, which described his symptoms, test results, diagnosis, history of treatment, and the
physician’s opinion, with medical reasons, on the cause of his conditions. Appellant failed to
submit appropriate medical documentation in response to OWCP’s request. An award of
compensation may not be based on surmise, conjecture, speculation, or on the employee’s own
belief of causal relationship.18 Thus, the Board finds that appellant failed to meet his burden of
proof.
On appeal counsel argues that OWCP applied an incorrect causation standard and requests
the Board to identify the deficiencies in the medical opinion evidence. Contrary to counsel’s
argument, OWCP did not apply an improper standard of causation. As discussed above, the record
contains no medical evidence explaining how the diagnosed conditions had been caused or
aggravated by the accepted March 6, 2017 employment incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted March 6, 2017 employment incident.

16

See M.J., supra note 12; Dennis M. Mascarenas, 49 ECAB 215 (1997).

17

See O.Y., Docket No. 17-0651 (issued May 2, 2018).

18
See B.A., Docket No. 17-1130 (issued November 24, 2017); S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 303
(2007); Donald W. Long, 41 ECAB 142 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated September 27, 2017 is affirmed.
Issued: July 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

